The appellants were convicted of robbery and sentenced to the penitentiary for a term of 10 years. The indictment described the property alleged to have been taken as "one $2 bill, and three $1 bills, lawful currency of the United States of America." Appellants demurred to the indictment on the theory that the clause "lawful currency of the United States of America," referred only to the "three $1 bills," and did not refer to the "one $2 bill." The demurrer was properly overruled. The allegations "one $2 bill" and "three $1 bills," it will be noted, are connected by the conjunctive word "and," and not by the disjunctive word "or," as was the case in Ashmon v. State, 9 Ala. App. 29, 63 So. 754, and thus differentiates the instant case. "Lawful currency of the United States of America," thus used, refers to both the "one $2 bill" and "three $1 bills." Thomas et al. v. State, 117 Ala. 84,23 So. 659.
No prejudicial reversible error was committed in the drawing and selection of the jury. Walker v. State, 204 Ala. 474,85 So. 787.
So far as the record discloses, for the first time the appellants now raise the question, that the trial court made an improper order, in that the court directed that a list of the jurors and a copy of the indictment be served on defendants, instead of directing that such list and a copy of the indictment be served on each defendant. The order is not properly a part of the record; it not appearing that any point was made in the trial court as to the order. Acts 1915, p. 708; Anderson v. State, 204 Ala. 476, 85 So. 789; Hardley v. State, 202 Ala. 24, 79 So. 362.
The bill of exceptions recites that the solicitor stated to the jury, before any evidence was introduced, that the state expected the evidence in this case to show the defendants had been robbing people at Prichard every Saturday night for some time, and that the appellants objected to the statement, whereupon the court sustained the objection. Since the court did all it was called upon to do, it would appear that the defendants cannot complain. Bud Boyett v. State, post, p. 363,92 So. 515.
There was no reversible error in overruling the objection of the defendants to the question propounded by the state to the witness for the state J.H. Farmer. No testimony of the witness was received as to an alleged confession until the witness had stated that no threats were made, nor inducement or reward offered to obtain the statement. If the form of the question as to a confession by the defendants was objectionable to either or both of the defendants, objection should have been made on such grounds. The answers, however, indicate the alleged confession to have been made by both of the defendants.
The evidence was in conflict, and the refusal of the affirmative charge to each of the defendants was without error.
Written charges 8 and 9 were properly refused, in that they required an acquittal unless the jury should believe the defendant guilty of robbery, when as a matter of law embraced within the indictment were other lesser offenses, for which the jury might have believed the defendant should have been convicted.
Written charge D was given at the request of the appellants, and if erroneous, appellants cannot complain of error invited by them. 1 Michie Digest, p. 500, § 882; 13 Michie Digest, p. 148, § 882. *Page 154 
We find no reversible error in the record, and the judgment of conviction must be affirmed.
Affirmed.